NOTICE
        The text of this opinion can be corrected before the opinion is published in the
        Pacific Reporter. Readers are encouraged to bring typographical or other
        formal errors to the attention of the Clerk of the Appellate Courts:
                          303 K Street, Anchorage, Alaska 99501
                                   Fax: (907) 264-0878
                            E-mail: corrections@akcourts.gov


            IN THE COURT OF APPEALS OF THE STATE OF ALASKA


SARAH ROMINES SKUPA,
                                                       Court of Appeals No. A-13346
                            Appellant,               Trial Court No. 3AN-13-06898 CR

                     v.
                                                                 OPINION
STATE OF ALASKA,

                            Appellee.                  No. 2735 — November 10, 2022


             Appeal from the Superior Court, Third Judicial District,
             Anchorage, Erin B. Marston, Judge.

             Appearances: Megan R. Webb, Assistant Public Defender, and
             Samantha Cherot, Public Defender, Anchorage, for the
             Appellant. Diane L. Wendlandt, Assistant Attorney General,
             Office of Criminal Appeals, Anchorage, and Treg R. Taylor,
             Attorney General, Juneau, for the Appellee.

             Before: Allard, Chief Judge, and Harbison and Terrell, Judges.

             Judge ALLARD.


             Sarah Romines Skupa worked as a bookkeeper for an environmental
consulting company for several years. During that time, Skupa stole more than $400,000
from the company through various fraudulent schemes.
               A grand jury indicted Skupa on seven counts of scheme to defraud. Skupa
later pleaded guilty, pursuant to a plea agreement, to a single count of first-degree theft.1
Sentencing was open to the discretion of the superior court (within the 0- to 2-year
presumptive range), as was the amount of restitution.
               At sentencing, the superior court imposed a sentence of 2 years with 1 year
suspended (1 year to serve) and 5 years’ probation. Following a restitution hearing, the
court ordered Skupa to pay $415,554.61 in restitution.
               Skupa now appeals the restitution order, raising two different arguments.
First, Skupa argues that she has a constitutional right to a criminal jury trial on the
amount of restitution, and she claims that it was plain error for the superior court to
award any restitution in the absence of the necessary jury findings. Second, Skupa
argues that there was insufficient evidence presented to support $28,699.88 of the
restitution award.
               For the reasons explained here, we find no plain error with regard to the
alleged jury trial right and we find sufficient evidence to support the challenged portion
of the restitution award. Accordingly, we affirm the restitution judgment of the superior
court.


         Skupa’s argument that it was plain error for the superior court to fail to
         recognize her right to a criminal jury trial on the amount of restitution
               Under Alaska law, restitution is determined by the trial court. Alaska
Statute 12.55.045(a) provides, in relevant part, that “[t]he court shall, when presented
with credible evidence, unless the victim or other person expressly declines restitution,
order a defendant convicted of an offense to make restitution as provided in this



   1
         AS 11.46.120.

                                            –2–                                         2735
section . . . .” An order of restitution is considered part of a defendant’s sentence and a
condition of any probation or suspended sentence.2 The order is also a civil judgment
for the amount of restitution; this civil judgment remains enforceable after the
defendant’s sentence is complete.3
              In the current case, Skupa pleaded guilty to first-degree theft. In doing so,
she admitted that she had stolen at least $25,000 from the environmental consulting
company where she worked.4
              The superior court held a restitution hearing to determine the amount of
money that Skupa had stolen. At the hearing, the State presented a report from the
University of Alaska Anchorage’s Justice for Fraud Victims Project, which had
conducted a detailed forensic examination of the company’s financial records. The
report identified $497,293.56 in “potentially fraudulent” financial transactions and
$73,173.87 in transactions “warranting further investigation.” The author of the report
testified at the restitution hearing, as did the owner of the company. The hearing took
three days to complete. The court ultimately imposed $415,554.61 in restitution.
              Prior to the restitution hearing, Skupa filed written objections to the
proposed restitution judgment. Her primary objection was that “[t]he criminal restitution
process denies Ms. Skupa the protections of law afforded to all citizens in a civil dispute,
including but not limited to her right to have the claim for damages heard and decided


   2
       AS 12.55.045(i).
   3
       AS 12.55.045(l).
   4
       See AS 11.46.120(a) (“A person commits the crime of theft in the first degree if the
person commits theft as defined in AS 11.46.100 and the value of the property or services
is $25,000 or more.”); see also AS 11.46.100 (“A person commits theft if . . . with intent to
deprive another of property or to appropriate property of another to oneself or a third person,
the person obtains the property of another.”).

                                            –3–                                           2735
by an impartial jury, her right to the comprehensive discovery process employed in civil
court, and her right to effective counsel.”5 Skupa noted that the company had already
filed a civil action against her, and she argued that to protect her constitutional rights in
civil court, the superior court should impose only a “nominal” amount of restitution in
the criminal case and should allow the rest of the restitution to be determined in the civil
action where her rights were properly protected. Skupa renewed this argument at the
restitution hearing.
              Although the superior court gave no reasoning, it overruled Skupa’s
objection and issued the restitution order.
              On appeal, Skupa does not renew her argument that the criminal procedures
for determining restitution are insufficiently protective of her constitutional rights in a
civil proceeding.6 Instead, she raises, for the first time, an argument under the Sixth
Amendment.       According to Skupa, the Sixth Amendment of the United States
Constitution and Article I, Section 11 of the Alaska Constitution require the State to
prove any facts underlying a restitution award to a jury beyond a reasonable doubt.
Skupa argues that this right to a criminal jury on restitution is based on the United States




   5
        Skupa also objected that the requested restitution judgment constituted an excessive
fine in violation of her state and federal constitutional rights, and that she had not been given
all of her requested discovery on the company’s finances. She has not renewed these
objections on appeal.
   6
      Cf. State v. Arnett, 496 P.3d 928, 934 (Kan. 2021), cert. denied, 142 S. Ct. 2868
(2022) (holding restitution statutes violated state constitutional right to civil jury trial and
accordingly severing portions of statutes that converted restitution into civil judgment).

                                             –4–                                            2735
Supreme Court decisions in Apprendi v. New Jersey,7 Blakely v. Washington,8 Southern
Union Co. v. United States,9 and Alleyne v. United States.10
               In Apprendi v. New Jersey, the Supreme Court held that, under the Sixth
Amendment, “[o]ther than the fact of a prior conviction, any fact that increases the
penalty for a crime beyond the prescribed statutory maximum must be submitted to a
jury, and proved beyond a reasonable doubt.”11          Four years later, in Blakely v.
Washington, the Court extended this rule to findings of aggravating facts, holding that
the phrase “statutory maximum” for purposes of Apprendi is “the maximum sentence a
judge may impose solely on the basis of the facts reflected in the jury verdict or admitted
by the defendant.”12
               Almost a decade later, the Supreme Court issued Southern Union Co. v.
United States in which it applied Apprendi and Blakely to criminal fines.13 Southern
Union Co. involved a corporate defendant that was convicted of a single count of
unlawfully storing liquid mercury. The criminal penalty for the company’s conviction
included “a fine of not more than $50,000 for each day of violation.”14 At sentencing,
the trial court found that the company had unlawfully stored liquid mercury for 762 days,



   7
        Apprendi v. New Jersey, 530 U.S. 466 (2000).
   8
        Blakely v. Washington, 542 U.S. 296 (2004).
   9
        Southern Union Co. v. United States, 567 U.S. 343 (2012).
   10
        Alleyne v. United States, 570 U.S. 99 (2013).
   11
        Apprendi, 530 U.S. at 490.
   12
        Blakely, 542 U.S. at 303 (emphasis omitted).
   13
        Southern Union Co., 567 U.S. at 346.
   14
        Id. at 347 (citing 42 U.S.C. § 6928(d)).

                                            –5–                                       2735
and imposed a fine of $6 million as well as a $12 million “community service
obligation.” The company argued that this judicial factfinding violated its Sixth
Amendment right to a jury trial and it asserted that, because the verdict did not require
the jury to determine the number of days it violated the law, the court was only
authorized to impose the maximum fine for 1 day. The Supreme Court agreed, noting
that “our decisions broadly prohibit judicial factfinding that increases maximum criminal
‘sentence[s],’ ‘penalties,’ or ‘punishment[s]’— terms that each undeniably embrace
fines.”15
               A year later, the Supreme Court decided Alleyne v. United States.16 The
defendant in Alleyne was convicted of robbery and using a firearm, but he was subjected
to an enhanced mandatory minimum sentence based on the judge’s finding that he had
“brandished” the firearm.17 The Supreme Court agreed with the defendant that this
judicial factfinding violated the Sixth Amendment, holding that “[f]acts that increase the
mandatory minimum sentence are . . . elements and must be submitted to the jury and
found beyond a reasonable doubt.”18
               Relying on the reasoning of these four cases, Skupa argues that restitution
is partially punitive in nature, and she asserts that, as a criminal “penalty,” restitution
must be based on facts that have been found by a jury beyond a reasonable doubt. Skupa
therefore argues that the superior court was only authorized to award $25,000 in




   15
       Id. at 350 (alterations in original) (citing Blakely, 542 U.S. at 304; Apprendi, 530 U.S.
at 490; Ring v. Arizona, 536 U.S. 584, 589 (2002)).
   16
        Alleyne v. United States, 570 U.S. 99 (2013).
   17
        Id. at 103-04.
   18
        Id. at 108.

                                             –6–                                           2735
restitution because she had only admitted to stealing “$25,000 or more” when she
pleaded guilty to first-degree theft.19
              Skupa acknowledges that she did not make this argument to the superior
court. But she asserts that it was plain error for the superior court to fail to recognize that
its judicial factfinding violated her Sixth Amendment rights. To establish plain error,
Skupa is required to show this failure (1) was not the result of intelligent waiver or a
tactical decision not to object; (2) was obvious; (3) affected substantial rights; and
(4) was prejudicial.20
              Skupa faces a difficult task in proving plain error in this case. Every court
to address this legal issue — at least fifteen state courts and eleven federal circuit courts
— has held that the Apprendi line of cases does not apply to indeterminate restitution
statutes.21 A few of these courts have held that restitution does not offend Apprendi

   19
        See AS 11.46.120(a).
   20
        See Adams v. State, 261 P.3d 758, 764 (Alaska 2011).
   21
       At the state level: See, e.g., State v. Arnett, 496 P.3d 928, 933-34 (Kan. 2021), cert.
denied, 142 S. Ct. 2868 (2022); People v. Chhoun, 480 P.3d 550, 590 (Cal. 2021); People
v. Knapp, 487 P.3d 1243, 1260 (Colo. App. 2020); State v. Foumai, 2018 WL 495679, at *4
(Haw. App. Jan. 22, 2018) (unpublished); State v. Leon, 381 P.3d 286, 289 (Ariz. App.
2016); State v. Deslaurier, 371 P.3d 505, 509 (Or. App. 2016); People v. Corbin, 880
N.W.2d 2, 14 (Mich. App. 2015); Commonwealth v. Denehy, 2 N.E.3d 161, 174-75 (Mass.
2014); Smith v. State, 990 N.E.2d 517, 521-22 (Ind. App. 2013); State v. Clapper, 732
N.W.2d 657, 663-64 (Neb. 2007); State v. Martinez, 920 A.2d 715, 721-22 (N.J. Super. App.
Div. 2007); State v. Field, 116 P.3d 813, 817 (Mont. 2005); State v. Kinneman, 119 P.3d 350,
355 (Wash. 2005); State v. White, 2004 WL 2326708, at *24 (Tenn. Crim. App. Oct. 15,
2004) (unpublished); People v. Horne,767 N.E.2d 132, 139 (N.Y. 2002); see also State v.
Davison, 973 N.W.2d 276, 286-88 (Iowa 2022) (applying Apprendi to a specific provision
of Iowa law that mandates a $150,000 minimum restitution when a defendant’s crime
“caused the death of another” and holding that jury must have found that defendant “caused
the death of another” but distinguishing this statute from Iowa’s general restitution scheme,
                                                                                (continued...)
                                            –7–                                           2735
because it is primarily intended to compensate the victim and should therefore not be
considered criminal punishment.22 The majority of courts follow a different analytic
path. These courts reason that, unlike fines or terms of incarceration, indeterminate
restitution statutes do not have statutory maximums — i.e., these laws authorize courts
to impose up to the actual damages resulting from the defendant’s crime based on the
conviction itself. These courts conclude that judicial investigation into the extent of the
victim’s damages therefore does not offend Apprendi because it does not increase the



(...continued)
which is otherwise indeterminate and limited to pecuniary damages); State v. Rey, 905
N.W.2d 490, 497 (Minn. 2018) (concluding that modest mandatory-minimum-restitution
requirement was not an unconstitutional fine, and therefore refusing to reach defendant’s
Alleyne and Blakely argument); Cummings v. State, 58 So.3d 715, 721-22 (Miss. App. 2011)
(finding that defendant’s Sixth Amendment challenge to restitution did not rise to level of
plain error, noting that many federal circuit courts have declined to apply Apprendi to
restitution).
        At the federal level: See United States v. Kachkar, 2022 WL 2704358, at *10 (11th
Cir. July 12, 2022) (unpublished) (citing Dohrmann v. United States, 442 F.3d 1279, 1281
(11th Cir. 2006)); United States v. Vega-Martínez, 949 F.3d 43, 54-55 (1st Cir. 2020) (citing
United States v. Milkiewicz, 470 F.3d 390, 403-04 (1st Cir. 2006)); United States v. Churn,
800 F.3d 768, 781-82 (6th Cir. 2015) (citing United States v. Sosebee, 419 F.3d 451, 561 (6th
Cir. 2005)); United States v. Burns, 800 F.3d 1258, 1261-62 (10th Cir. 2015); United States
v. Bengis, 783 F.3d 407, 412-13 (2d Cir. 2015); United States v. Thunderhawk, 799 F.3d
1203, 1209 (8th Cir. 2015) (citing United States v. Carruth, 418 F.3d 900, 904 (8th Cir.
2005)); United States v. Rosbottom, 763 F.3d 408, 420 (5th Cir. 2014) (citing United States
v. Read, 710 F.3d 219, 231 (5th Cir. 2012); United States v. Green, 722 F.3d 1146, 1148-51
(9th Cir. 2013); United States v. Day, 700 F.3d 713, 732 (4th Cir. 2012); United States v.
Wolfe, 701 F.3d 1206, 1216-18 (7th Cir. 2012); United States v. Leahy, 438 F.3d 328, 337-38
(3d Cir. 2006).
   22
       Field, 116 P.3d at 817; Thunderhawk, 799 F.3d at 1209; Wolfe, 701 F.3d at 1216-18;
see also Burns, 800 F.3d at 1261 (explaining that Tenth Circuit precedent treats restitution
as compensatory rather than punitive and therefore forecloses applying Apprendi’s rule of
criminal law).

                                           –8–                                          2735
statutory maximum or mandatory minimum, it merely determines the appropriate
restitution within the indeterminate range already authorized by the jury’s finding of
guilt.23
              Restitution in Alaska utilizes an indeterminate model like the statutes
addressed by other courts. Alaska Statute 12.55.045 mandates that courts order
restitution upon conviction, and our case law makes clear that restitution is limited to the
actual damages directly resulting from the conduct for which the defendant was
convicted.24 We therefore agree with those other courts that defendants are “on notice


   23
       See Deslaurier, 371 P.3d at 509 (“Restitution in the full amount of the victim’s
economic damages does not exceed the ‘prescribed statutory maximum’ because restitution
for the full amount of the victim’s economic damages is the only ‘restitution outcome that
is consistent with a jury’s verdict.’ The jury found that defendant committed the crime and,
in doing so, found that defendant was liable for the full amount of the victim’s economic
damages.” (quoting State v. Ramos, 340 P.3d 703, 706-07 (Or. App. 2014))); Milkiewicz, 470
F.3d at 404 (“[T]he jury’s finding of guilt leads to only one outcome; in every case in which
such punishment is imposed, ‘the jury’s verdict automatically triggers restitution in the full
amount of each victim’s losses[.]’” (quoting Leahy, 438 F.3d at 338 n.11)); see, e.g., Leon,
381 P.3d at 289-90; Foumai, 2018 WL 495679 at *4; Chhoun, 480 P.3d at 590; Denehy, 2
N.E.3d at 174-75; Smith, 990 N.E.2d at 521-22; Clapper, 732 N.W.2d at 663; Martinez, 920
A.2d at 721-22; Kinneman, 119 P.3d at 355; White, 2004 WL 2326708 at *24; Horne, 767
N.E.2d at 139; Dohrmann, 442 F.3d at 1281; Vega-Martínez, 949 F.3d at 54-55; Churn, 500
F.3d at 781-82; Bengis, 783 F.3d at 412-13; Rosbottom, 763 F.3d at 420; Green, 722 F.3d
at 1148-51; Day, 700 F.3d at 732; see also Burns, 800 F.3d at 1261-62 (rejecting defendant’s
argument that the Apprendi line of cases applied to restitution because sentencing courts
order restitution to compensate victims for their losses and therefore there is no statutory
maximum amount of restitution that a sentencing court can exceed).
   24
        Grubb v. State, 506 P.3d 791, 795 & n.10 (Alaska App. 2022) (noting that criminal
restitution may not exceed the damages available in a civil suit and cannot go beyond “actual
loss or damages” (citing Noffsinger v. State, 850 P.2d 647, 650 (Alaska App. 1993)));
Peterson v. Anchorage, 500 P.3d 314, 319 (Alaska App. 2021) (“[T]he damages for which
restitution is ordered must be caused by the criminal conduct for which the defendant was
                                                                                (continued...)

                                            –9–                                          2735
that their criminal conduct, if proved in a jury trial, could lead to an indeterminate award
of restitution as needed to compensate the victim for pecuniary losses.”25
              We have previously grappled with the question of whether the Apprendi
line of cases applies to restitution orders in an unpublished memorandum decision, Her
v. State.26 In that case, we noted that the overwhelming authority was against applying
the Apprendi line of cases to restitution orders, but that there were some legal
commentators and two Supreme Court justices who appeared to believe otherwise.27 In
Her, we ultimately concluded that we did not need to decide this question of law
because, even assuming that the Sixth Amendment right to a jury trial applies to the
determination of the proper amount of restitution, the absence of a jury finding was
harmless beyond a reasonable doubt.28
              We likewise conclude that we need not decide this issue in this case, albeit
for different reasons. As already noted, Skupa did not raise a Sixth Amendment
argument in the trial court proceedings. Moreover, Skupa did not go to trial in this case.


   24
      (...continued)
convicted, not additional uncharged conduct.”).
   25
        State v. Davison, 973 N.W.2d 276, 286 (Iowa 2022).
   26
        Her v. State, 2019 WL 3318138, at *3-5 (Alaska App. July 24, 2019) (unpublished).
   27
        See Hester v. United States, 139 S. Ct. 509, 509-11 (2019) (Gorsuch, J., dissenting);
see also James M. Bertucci, Apprendi-Land Opens its Borders: Will the Supreme Court’s
Decision in Southern Union Co. v. United States Extend Apprendi’s Reach to Restitution?,
58 St. Louis U.L.J. 565, 587-88 (2014). Despite the dissent in Hester, the Supreme Court
has continued rejecting petitions for certiorari in cases addressing Apprendi and restitution.
See, e.g., Arnett v. Kansas, 142 S. Ct. 2868 (2022) (denying certiorari for case in which
Kansas Supreme Court refused to find a Sixth Amendment jury trial right to determine
restitution).
   28
        Her, 2019 WL 3318138, at *3-5.

                                           – 10 –                                        2735
Instead, she entered into a plea agreement with the State. As part of this agreement,
Skupa was required to waive her Sixth Amendment right to a jury trial under the state
and federal constitutions. Thus, assuming arguendo that the Sixth Amendment right to
a jury trial applies to the determination of the proper amount of restitution, Skupa waived
that right.
              It is true, of course, that a jury trial waiver must be knowing and intelligent,
and it would be difficult to say that Skupa knowingly and intelligently waived a right that
no court has thus far acknowledged. But to the extent Skupa means to argue that her
guilty plea was not knowingly and intelligently made, the proper procedural vehicle is
a motion to withdraw her plea.29 Skupa has never filed such a motion, and she has not
argued on appeal that she should be permitted to withdraw her plea. Instead, she seeks
to maintain the benefits of her plea agreement while forcing the State to try the question
of restitution before a twelve-person jury (and to the standard of beyond a reasonable
doubt). The law does not permit this approach.
              Under these circumstances, we conclude that it was not plain error for the
court to hold a restitution hearing, in accordance with accepted law, and to order
restitution based on evidence that showed, by a preponderance of the evidence, that
Skupa stole $415,554.61 from her employer.


        Skupa’s argument that there was insufficient evidence to support
        $28,699.88 of the restitution award
              As already mentioned, the $415,554.61 restitution award in this case was
supported, in part, by the fraud examination conducted by the Justice for Fraud Victims
Project housed and coordinated by the University of Alaska Anchorage. The Project’s

   29
      See Woodbury v. State, 151 P.3d 528, 532 (Alaska App. 2007); Grasser v. State, 119
P.3d 1016, 1018 (Alaska App. 2005).

                                           – 11 –                                        2735
report included fifteen different exhibits listing multiple types of fraud allegedly
committed by Skupa — including underpayment of health and dental insurance
premiums, unauthorized change of pay rate, unauthorized wire transfers to different
banks, unauthorized additional payroll, unauthorized airline ticket purchases, and
unauthorized purchases at Office Depot and Home Depot.
              On appeal, Skupa challenges the restitution award for the unauthorized
purchases at Home Depot, which totaled $28,699.88. More specifically, she asserts that
there was insufficient evidence to support $14,815.81 of this portion of the restitution
award. We disagree.
              Under current Alaska law, the State was required to prove the restitution
amount by a preponderance of the evidence.30 At the restitution hearing, the owner of
the company testified that he had identified multiple Home Depot purchases that were
not authorized and unrelated to the business. The Justice for Fraud Victims Project was
able to identify $28,699.88 in “potentially fraudulent transactions” from Home Depot.
              The unauthorized purchases included home construction materials with
delivery receipts showing these items were delivered directly to Skupa’s home. This
included $9,211.60 for wood flooring and $4,672.47 for cedar fencing, totaling
$13,884.07. Skupa admits in her briefing that her home address was linked to these
purchases. As a result, there is clearly a preponderance of evidence connecting Skupa
to these purchases.
              Skupa nevertheless challenges the remaining portion of the Home Depot
balance, for $14,815.81. The list of challenged purchases includes a child’s swing, a
pirate ship wheel, a hose, a sprinkler, a ratchet, LED floodlights, utility knives, drywall



   30
      See Noffsinger v. State, 850 P.2d 647, 650 (Alaska App. 1993) (citing Brakes v. State,
796 P.2d 1368, 1372 n.5 (Alaska App. 1990)).

                                          – 12 –                                       2735
mud, paint, a gas-powered trimmer, a planter, a stainless-steel refrigerator, and several
other items.
               But the record establishes that the State presented several pieces of evidence
linking Skupa to these purchases. Notably, none of the items purchased could be found
on the company’s property. Many of the items were meant for children, and Skupa had
four children. And some of the purchases were made at the Home Depot in Wasilla,
which was close to Skupa’s home. (The company was located in Anchorage.)
               The State also relied on the presentence report, which stated that police
officers had executed a search warrant at Skupa’s residence and “[i]n the residence
officers located many items as described on Home Depot invoices that had been
purchased by the defendant without authorization.”
               On appeal, Skupa argues that any reliance on the presentence report was
improper because it was not entered into evidence at the restitution hearing. But, as the
State points out, the presentence report was already part of the record and Skupa did not
object to its use at the restitution hearing. Moreover, Skupa had previously been given
an opportunity to object to any language in the report that she disagreed with or believed
to be unsupported by the evidence during her sentencing hearing. Indeed, Skupa did
object to other parts of the presentence report, but she did not object to the assertion that
items from the unauthorized Home Depot invoices were found in her home.
               Having reviewed the restitution hearing and the exhibits in support of the
restitution amount, we find no error in the superior court’s decision to order $28,699.88
in restitution for the unauthorized Home Depot purchases.


       Conclusion
               The restitution judgment of the superior court is AFFIRMED.



                                           – 13 –                                       2735